Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 1 of 22 Page ID #:51




   1   Alyssa K. Schabloski (SBN 258876)
       aks@gladiuslaw.com
   2   GLADIUS LAW, APC
   3   2708 Wilshire Blvd. #426
       Santa Monica, CA 90403
   4
       Tel.: (310) 734-0720
   5   Fax: (310) 734-0722
   6
       Brett E. Lewis (Admission Pro Hac Vice pending)
   7   Brett@iLawco.com
   8   LEWIS & LIN, LLC
       77 Sands Street, 6th Floor
   9   Brooklyn, NY 11201
  10   Tel.: (718) 243-9323
       Fax: (718) 243-9326
  11
  12   Attorneys for Defendant and Counterclaimant
  13   WARZONE.COM, LLC
  14                        UNITED STATES DISTRICT COURT
  15                      CENTRAL DISTRICT OF CALIFORNIA
  16
  17
  18   ACTIVISION PUBLISHING, INC., a            CASE NO. 2:21-cv-3073
       Delaware corporation,
  19
                                                 ANSWER AND
  20               Plaintiff,                    COUNTERCLAIMS OF
  21                                             WARZONE.COM, LLC TO
            v.                                   PLAINTIFF’S COMPLAINT FOR
  22                                             DECLARATORY RELIEF;
  23
       WARZONE.COM, LLC,                         DEMAND FOR JURY TRIAL
  24
  25               Defendant.
  26
  27
  28

                                             1
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 2 of 22 Page ID #:52




   1         Defendant Warzone.com, LLC (“Warzone” or “Defendant”), through its
   2   undersigned counsel, Gladius Law, APC and Lewis & Lin LLC, as and for its
   3   answer to the Complaint of Plaintiff Activision Publishing, Inc. (“Activision”),
   4   respectfully alleges:
   5
   6                            PRELIMINARY STATEMENT
   7         1.     Admits that this is an action for declaratory relief. Except as expressly
   8   admitted, Denies the allegations set forth in Paragraph 1 of the Complaint.
   9         2.     Admits the allegations set forth in Paragraph 2 of the Complaint.
  10         3.     Admits that Warzone has claimed that Activision’s Call of Duty:
  11   Warzone infringes Warzone’s trademark rights in the word “Warzone.” Admits
  12   that Activision caused substantial injury to Warzone’s brand, and sought an order
  13   from the U.S. Patent and Trademark Office preventing Activision from registering
  14   a trademark in the title of Activision’s popular game. Except as expressly
  15   admitted, Denies the allegations set forth in Paragraph 3 of the Complaint.
  16         4.     Admits that Warzone’s efforts to block Activision’s trademark
  17   registrations have created an actual and live controversy as to the parties’
  18   respective rights to use or register trademarks that include the word “Warzone.”
  19   Except as expressly admitted, Denies the allegations set forth in Paragraph 4 of the
  20   Complaint.
  21
  22                            JURISDICTION AND VENUE
  23         5.     Admits that Plaintiff has filed an action for declaratory relief under
  24   the Lanham Act, 15 U.S.C. § 1051 et seq. and the Declaratory Judgment Act, 18
  25   U.S.C. § 2201.
  26         6.     Admits the allegations set forth in Paragraph 6 of the Complaint.
  27
  28   //

                                                 2
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 3 of 22 Page ID #:53




   1         7.     Admits that Warzone.com has customers in California, and some
   2   contacts with California, except denies the remaining allegations set forth in
   3   Paragraph 7 of the Complaint.
   4         8.     Denies the allegations set forth in Paragraph 8 of the Complaint.
   5
   6                                     THE PARTIES
   7         9.     Denies knowledge or information sufficient to form a belief as to the
   8   truth of allegations set forth in Paragraph 9 of the Complaint.
   9         10.    Admits the allegations set forth in Paragraph 10 of the Complaint.
  10
  11                      FACTS APPLICABLE TO ALL CLAIMS
  12                         Activision and Its Call of Duty Games
  13         11.    Admits the allegations set forth in Paragraph 11 of the Complaint.
  14         12.    Admits the allegations set forth in Paragraph 12 of the Complaint.
  15         13.    Admits the allegations set forth in Paragraph 13 of the Complaint.
  16         14.    Admits the allegations set forth in Paragraph 14 of the Complaint.
  17                                  Call of Duty: Warzone
  18         15.    Admits the allegations set forth in Paragraph 15 of the Complaint.
  19         16.    Admits the allegations set forth in Paragraph 16 of the Complaint.
  20         17.    Denies the allegations set forth in Paragraph 17 of the Complaint.
  21         18.    Denies knowledge or information sufficient to form a belief as to the
  22   truth of allegations set forth in Paragraph 18 of the Complaint.
  23                                Defendant and Warzone
  24         19.    Admits the allegations set forth in Paragraph 19 of the Complaint.
  25         20.    Admits that Warzone released Warzone to the public in November
  26   2017. Admits that in its initial version, Warzone was playable on Warzone’s
  27   Internet website, located at www.warzone.com, using a web browser such as
  28   Internet Explorer or Google Chrome, but affirmatively avers that the game was

                                                 3
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 4 of 22 Page ID #:54




   1   available on the same date on Android smartphones. Admits that sometime
   2   thereafter, Warzone made the game available to be played on Apple iPhones.
   3   Warzone is distributed and available to residents of the Central District of
   4   California. Admits that Warzone has never been available for video game consoles
   5   such as the Microsoft Xbox, Sony PlayStation, or Nintendo Switch.
   6         21.    Admits that Arcade Studios launched a Warzone app in 2020, three
   7   years after Defendant did. Admits that Zaid Ghababsheh launched a Warzone app
   8   in March 2021. Admits that Y8 launched several differently named, “Warzone”
   9   formative games starting in late 2017. Admits that JOYCITY released Crossfire:
  10   Warzone in July 2020. Admits that No Rule Warzone by Ren Xila launched in
  11   September 2019. Admits that the Battle Royale Warzone by RedZone Studios LLC
  12   app, launched in February 2019. Admits that the Idle Warzone 3d by Virede app
  13   launched in September 2020. Admits that the Warzone: Clash of Generals app by
  14   Stratosphere Games launched in January 2018. Admit that Ace Viral launched
  15   Warzone Getaway 2020 in 2020. Admits that 11 bit Studios S.A. launched the
  16   game, Anomaly Warzone Earth, and Reludo launched the app, Warzone!
  17   Emergency Landing. Defendant Affirmatively avers that Warzone by KEA Games
  18   is Defendant’s game.
  19         22.    Admits that Warzone’s game is not a first-person shooter video game.
  20   Admits that Defendant’s Warzone game is a turn-based strategy game, in which
  21   players shift numbers (representing “armies”) across a map of the world in order to
  22   take control of countries or territories. Admits that Warzone players may play
  23   against the computer or other players in “real time” or asynchronously.
  24         23.    Admits that Warzone uses the WARZONE logo, but denies
  25   knowledge or information sufficient to form a belief as to the truth of the
  26   remaining allegations set forth in Paragraph 23 of the Complaint.
  27         24.    Admits that Warzone does not possess a trademark registration for
  28   WARZONE, but affirmatively avers that that is because Plaintiff’s trademark

                                                 4
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 5 of 22 Page ID #:55




   1   application Nos. 90020487 (WARZONE) and 90020455 (CALL OF
   2   DUTY:WARZONE) are blocking its registration. Except as expressly admitted,
   3   denies the allegations set forth in Paragraph 24 of the Complaint.
   4         25.    Denies the allegations set forth in Paragraph 25 of the Complaint.
   5                                   The Parties’ Dispute
   6         26.    Admits the allegations set forth in Paragraph 26 of the Complaint.
   7         27.    Admits the allegations set forth in Paragraph 27 of the Complaint.
   8         28.    Admits the allegations set forth in Paragraph 28 of the Complaint.
   9         29.    Admits the allegations set forth in Paragraph 29 of the Complaint.
  10         30.    Admits that counsel for Warzone sent a letter, dated November 20,
  11   2020, and directs the Court to the letter for its contents. Admits that counsel for
  12   Activision sent a letter, dated February 16, 2021 letter, and directs the Court to the
  13   letter for its contents. Both letters speak for themselves. Except as expressly
  14   admitted, Warzone denies the allegations set forth in Paragraph 30 of the
  15   Complaint.
  16         31.    Admits that counsel for Defendant and Plaintiff exchanged
  17   correspondence, but were not able to reach an agreement. Warzone directs the
  18   Court to Defendant’s counsel’s March 4, 2021 letter for its contents. Except as
  19   expressly admitted, denies the allegations set forth in Paragraph 31 of the
  20   Complaint.
  21         32.    Admits that Warzone’s Opposition Proceeding and filing of
  22   competing trademark applications for the mark “WARZONE,” have created a
  23   concrete dispute between the parties regarding Activision’s right to use and register
  24   the WARZONE and CALL OF DUTY: WARZONE trademarks in connection
  25   with CODWZ. Except as expressly admitted, denies the allegations set forth in
  26   Paragraph 32 of the Complaint.
  27
  28   //

                                                  5
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 6 of 22 Page ID #:56




   1                                         COUNT I
   2          For A Declaration of Non-Infringement Under The Lanham Act
   3                                   (15 U.S.C. § 1125(a))
   4         33.    Restates and incorporates by reference the responses contained in all
   5   preceding paragraphs as if set forth here in full.
   6         34.    Admits that an actual and justiciable controversy exists as to whether
   7   Activision’s use of WARZONE and CALL OF DUTY: WARZONE are likely to
   8   cause consumer confusion. Except as expressly so admitted, denies the remaining
   9   allegations of Paragraph 34 of the Complaint.
  10         35.    Admits that Paragraph 35 of the Complaint states Activision’s legal
  11   contentions. Except as expressly admitted, Warzone denies the allegations of
  12   Paragraph 35 of the Complaint.
  13         36.    Admits that Activision requests a judicial declaration regarding the
  14   parties’ respective rights with respect to the use and registration of the marks
  15   WARZONE and CALL OF DUTY: WARZONE. Denies the remaining
  16   allegations of Paragraph 36.
  17         With respect to Plaintiff’s demand for judgment, no response is required. To
  18   the extent a response is deemed necessary, Defendant denies the allegations
  19   contained after the WHEREFORE clause, and further avers that Plaintiff is not
  20   entitled to the requested relief or any relief whatsoever.
  21
  22                              AFFIRMATIVE DEFENSES
  23         1.     Plaintiff’s Complaint fails to state a claim upon which relief may be
  24   granted.
  25         2.     Plaintiff’s Complaint is not justiciable in this district because this
  26   Court lacks personal jurisdiction over Defendant.
  27         3.     Plaintiff’s Complaint is not justiciable in this district because venue is
  28   improper.

                                                  6
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 7 of 22 Page ID #:57




   1         4.     Defendant built up a reputation for its inherently distinctive
   2   WARZONE™ game and mark, since first launching the game in 2017, with over
   3   750,000 downloads. Plaintiff’s adoption of the WARZONE and CALL OF DUTY:
   4   WARZONE marks in March 2020, has completely taken over and dominated
   5   Warzone’s mark, WARZONE™, in the video game market, and has caused
   6   reversion confusion under the Lanham Act.
   7         5.     The use of the mark, WARZONE, in Plaintiff’s game – both alone,
   8   and in CALL OF DUTY: WARZONE – is not an expressive use, and is not
   9   protected by the First Amendment. Where a junior user adopts the use of a similar
  10   title to the senior user’s work – as in this case – such use explicitly misleads as to
  11   source.
  12         6.     WARZONE™ is an inherently distinctive mark – either suggestive or
  13   arbitrary – and qualifies for immediate protection. Activision applied for
  14   WARZONE as a mark, without any descriptiveness disclaimer, and has argued that
  15   it is inherently distinctive before the U.S. Patent & Trademark Office. Activision
  16   also seeks relief from this Court, allowing its own marks to proceed to registration,
  17   but barring Warzone from obtaining the registration of its senior WARZONE™
  18   mark. If WARZONE™ is inherently distinctive, then Activision’s marks should
  19   not register, and Warzone’s mark should.
  20         7.     Defendant raises each and every defense available to it under the
  21   applicable laws of the State of California. Defendant reserves the right to raise
  22   additional defenses.
  23
  24                                   COUNTERCLAIMS
  25         Defendant (“Counterclaimant”) counterclaims against Plaintiff
  26   (“Counterdefendant”) as follows:
  27         1.     Counterclaimant Warzone is a Washington limited liability company
  28   with a business address of 314 142nd Place SW, Everett, Washington, 98208.

                                                  7
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 8 of 22 Page ID #:58




   1         2.     On information and belief, Counter-defendant Activision is a
   2   Delaware corporation with an address at 3100 Ocean Park Boulevard, Santa
   3   Monica, California 90405.
   4         3.     Warzone adopted the trademark WARZONE™ and has established
   5   common law trademark rights in the WARZONE™ mark (the “WARZONE™
   6   Mark”). Warzone has been making continuous and ongoing use of the
   7   WARZONE™ Mark in U.S. commerce since at least as early as November 13,
   8   2017 in connection with providing its online and downloadable video game of the
   9   same name.
  10         4.     Warzone treated the WARZONE™ Mark as a trademark by
  11   consistently using the indicator “TM” after the word “Warzone” on its logo.
  12         5.     Warzone owns pending U.S. Patent & Trademark Office (USPTO)
  13   application Serial No. 90290628 for the mark WARZONE™ under International
  14   Class 09 for use in downloadable game software based on use beginning on or
  15   before November 13, 2017.
  16         6.     Warzone also owns pending USPTO application Serial No. 90290658
  17   for the mark WARZONE™ under International Class 41 for use in providing
  18   online non-downloadable game software. This application is likewise based on use
  19   beginning on or before November 13, 2017. Together, the referenced Warzone
  20   USPTO applications are referred to herein as the “WARZONE Applications.”
  21         7.     Since its launch in 2017, Warzone has devoted significant resources to
  22   developing a loyal customer base and ensuring the consistent quality of its goods
  23   and services offered under the WARZONE™ Mark.
  24         8.     Warzone has tens of thousands of monthly active users, with users in
  25   every state of the United States.
  26         9.     Warzone has developed apps that are available on both the Android
  27   and iOS app stores, making a large section of the public familiar with the mark. To
  28

                                                8
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 9 of 22 Page ID #:59




   1   date, it has over three-quarters of a million downloads of the app-version of its
   2   Warzone game through these app stores.
   3         10.    Warzone has invested in developing and promoting the WARZONE
   4   brand and developing game variants under the WARZONE brand. For example,
   5   following its launch, a Google-powered search for the term “warzone” would
   6   return Warzone’s WARZONE brand at <warzone.com> as the top result.
   7         11.    Through its activities since 2017, Warzone has established a
   8   reputation and goodwill in the WARZONE™ Mark in the United States, such that
   9   consumers have come to associate it with Warzone and its products and services.
  10   The WARZONE™ Mark distinguishes Warzone from related products of other
  11   businesses. Warzone derives substantial benefit and goodwill from that consumer
  12   identification.
  13         12.    On June 25, 2020, Counterdefendant Activision filed USPTO
  14   trademark application Serial No. 90020487 to register the mark WARZONE for
  15   use in connection with International Classes 09 and 41, for “downloadable video
  16   game software, downloadable video and computer game programs” and for
  17   “providing online video games; and providing information on-line relating to
  18   computer games and computer enhancements for games.”
  19         13.    Also on June 25, 2020, Counterdefendant Activision filed USPTO
  20   trademark application Serial No. 90020455 to register the mark CALL OF DUTY:
  21   WARZONE. This application is likewise for use in connection with International
  22   Classes 09 and 41, for “downloadable video game software, downloadable video
  23   and computer game programs” and for “providing online video games; and
  24   providing information on-line relating to computer games and computer
  25   enhancements for games.” Together, the two referenced Activision trademark
  26   applications are referred to herein as the “Activision Applications.”
  27         14.    The Activision Applications were published for opposition on
  28   November 3, 2020 in the Official Gazette. Counterclaimant filed a Notice of

                                                 9
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 10 of 22 Page ID #:60




   1   Opposition on November 3, 2020. The USPTO Opposition proceeding has been
   2   placed in suspension pending disposition of the instant civil action.
   3         15.    Activision claims March 10, 2020 as the date of first use in commerce
   4   of the marks in the Activision Applications. Activision has been using the
   5   WARZONE and the CALL OF DUTY: WARZONE marks in connection with
   6   online and downloadable video games, goods and services identical to those
   7   previously offered by Counterclaimant in U.S. commerce.
   8         16.    The USPTO cited the Activision Applications as preliminary bars to
   9   approval of the WARZONE Applications by virtue of their earlier filing date and
  10   the likelihood of consumer confusion.
  11         17.    The USPTO did not find the term WARZONE to be descriptive in the
  12   Activision Applications, nor did the USPTO find the term WARZONE to be
  13   descriptive in Warzone’s WARZONE Applications.
  14         18.    As such, the USPTO determined that the term WARZONE is
  15   inherently distinctive of the parties’ goods and services. Furthermore, the USPTO
  16   found the parties’ respective “Warzone” trademarks are confusingly similar.
  17   Indeed, Activision seeks relief from this Court that would bar the registration of
  18   Warzone’s pending WARZONE Applications.
  19
  20   //
  21   //
  22   //
  23   //
  24   //
  25   //
  26   //
  27   //
  28   //

                                                10
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 11 of 22 Page ID #:61




   1         19.   Activision’s use of the WARZONE™ Mark isn’t limited to its
   2   marketing and sales of “Call of Duty: Warzone,” which alone is sufficient to
   3   establish similarity and proximity. Beyond this use, Activision has been using
   4   “Call of Duty: Warzone” interchangeably with the word “Warzone,” which is
   5   identical to the WARZONE™ Mark. See, e.g., the following screenshot from “Call
   6   of Duty: Warzone”:
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19         20.   Activision is using an identical mark, WARZONE, to market and
  20   offer similar goods and services as those previously offered by Counterclaimant.
  21
  22   //
  23   //
  24   //
  25   //
  26   //
  27   //
  28   //

                                               11
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 12 of 22 Page ID #:62




   1           21.   Activision repeatedly referred to its video game simply as “Warzone”
   2   in its press release announcing its launch. See
   3   https://investor.activision.com/news-releases/news-release-details/call-duty-
   4   delivers-game-changing-free-play-experience-call-duty. Activision’s site for the
   5   game greets potential customers with “Welcome to Warzone,” and displays
   6   WARZONE in significantly larger font than the phrase “Call of Duty” as shown,
   7   here:
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26           See: https://www.activision.com/games/call-of-duty/call-of-duty-warzone.
  27
  28

                                                12
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 13 of 22 Page ID #:63




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17            See also the following screenshot from “Call of Duty: Warzone”:
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             13
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 14 of 22 Page ID #:64




   1         22.      Activision claims it has sold 400 million copies across its Call of Duty
   2   franchise since 2003, which – according to Activision – would make it the most
   3   popular first-person shooter franchise in the world and among the best-selling
   4   video game franchises of all time. See:
   5   https://www.callofduty.com/blog/2021/04/Incredible-Warzone-and-Game-Sales-
   6   Milestones
   7         23.      Given the popularity of Activision’s Call of Duty franchise, its
   8   adoption of the WARZONE Mark as the dominant junior user has saturated the
   9   market with an identical mark in a manner that has overwhelmed Warzone, the
  10   senior user.
  11         24.      There is significant actual consumer confusion from consumers as to
  12   the source, origin, or sponsorship of “Call of Duty: Warzone.” Consumers have
  13   been sending a flood of communications to Warzone about “Call of Duty:
  14   Warzone,” including bug reports and feature suggestions. Warzone continues to
  15   receive these communications from “Call of Duty: Warzone” consumers despite
  16   placing the below disclaimer on its feature suggestion page: (NOTE: "Call of Duty:
  17   Warzone" and "Warzone" are DIFFERENT GAMES. Do not submit COD stuff
  18   here). See: https://warlight.uservoice.com/forums/77051-warzone-
  19   features/filters/new?page=1
  20         25.      Further, although Warzone has its own “Warzone” channel on Twitch,
  21   which features the WARZONE™ Mark and an image of the stylized game logo,
  22   players of “Call of Duty: Warzone” have flocked to this channel to livestream play
  23   of “Call of Duty: Warzone,” which shows only “Call of Duty: Warzone” games
  24   streaming on Warzone’s Twitch channel. See:
  25   https://www.twitch.tv/directory/game/Warzone. Consumers are demonstrably
  26   actually confused as to the source of “Call of Duty: Warzone” and its affiliation
  27   with Warzone and the WARZONE™ Mark.
  28

                                                  14
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 15 of 22 Page ID #:65




   1         26.    Warzone owns the <warzone.com> domain name, wherein it markets
   2   and offers its goods and services. Internet search results for “warzone video game”
   3   and similar searches previously pointed directly to Counterclaimant. Once
   4   Counterdefendant adopted the WARZONE™ Mark, it buried Warzone’s ranking
   5   in Internet search results, which has led to consumer confusion, diverted
   6   customers, lost sales and weakened trademark rights.
   7         27.    This consumer confusion is exacerbated by the convergent marketing
   8   channels between Warzone and Activision, which only serves to increase the
   9   likelihood of confusion. A finding of likelihood of confusion is supported when
  10   both parties use the internet as their primary marketing and advertising channel and
  11   both parties’ marks are used in conjunction with web-based products. Both
  12   Warzone and “Call of Duty: Warzone” are video games, so both Warzone and
  13   Activision rely heavily on their online presence as their marketing, advertising and
  14   sales channel.
  15         28.    Both Warzone and Activision use the WARZONE™ Mark in
  16   conjunction with their video games. Both are marketing online videogames to a
  17   similar consuming public who is interested in online game play.
  18         29.    It is difficult to believe that a sophisticated public company like
  19   Activision would overlook Warzone and the WARZONE™ Mark when it chose to
  20   use an identical trademark for similar goods and services.
  21         30.    Activision adopted the WARZONE™ Mark intentionally, willfully
  22   and in bad faith, fully aware of Warzone’s prior and superior trademark rights in
  23   the WARZONE™ Mark.
  24         31.    On November 18, 2020, Counterclaimant sent a letter to Activision
  25   requesting that it stop use of a WARZONE mark and abandon the Activision
  26   Applications or work out a resolution.
  27         32.    In a response letter dated February 16, 2021, Counterdefendant
  28   refused to comply with Warzone’s requests. The parties subsequently discussed

                                                 15
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 16 of 22 Page ID #:66




   1   terms to a potential settlement agreement but negotiations broke down and
   2   Counterdefendant initiated the instant declaratory judgment action.
   3
   4                                   COUNTERCLAIM I
   5        UNFAIR COMPETITION AND TRADEMARK INFRINGEMENT
   6                             UNDER THE LANHAM ACT
   7                                     (15 U.S.C. §1125)
   8         33.    Counterclaimant repeats and re-alleges each of the allegations
   9   contained above, as if fully set forth herein.
  10         34.    Activision began to use and applied to federally register an identical
  11   WARZONE trademark long after Warzone began using its WARZONE™ Mark.
  12         35.    Warzone’s rights in WARZONE are prior to and superior to any
  13   rights that Activision may claim in either WARZONE or CALL OF DUTY:
  14   WARZONE, in any form or style.
  15         36.    Activision’s WARZONE mark is identical in sight, sound, meaning
  16   and overall commercial impression to Warzone’s WARZONE™ Mark in all
  17   respects. It creates a false suggestion of association with Warzone. Activision’s
  18   CALL OF DUTY: WARZONE mark consists of Warzone’s WARZONE™ Mark,
  19   is similar in sight, sound, meaning and overall commercial impression to
  20   WARZONE™, and suggests a false association with Warzone.
  21         37.    Both Activision’s goods and services and Warzone’s goods and
  22   services are promoted to the general public and purchased and used by the general
  23   public.
  24         38.    Activision is using WARZONE and CALL OF DUTY: WARZONE
  25   on goods and services that are similar to those for which Warzone uses
  26   WARZONE™. Activision’s use and registration of WARZONE and CALL OF
  27   DUTY: WARZONE will enable it to trade upon and use the goodwill Warzone has
  28   established in its WARZONE™ Mark.

                                                 16
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 17 of 22 Page ID #:67




   1          39.    Use of Activision’s WARZONE and CALL OF DUTY: WARZONE
   2   marks, when applied to video games, has already and will continue to result in the
   3   relevant consuming public being confused, mistaken or deceived as to the
   4   affiliation, association, origin, connection or sponsorship of Activision’s goods and
   5   services. Consumers have already and will continue to be misled into believing that
   6   Activision’s goods and services marketed under Activision’s WARZONE and
   7   CALL OF DUTY: WARZONE marks are produced by, emanate from, or are in
   8   some way associated with Warzone, to the damage and detriment of Warzone and
   9   its reputation.
  10          40.    Activision’s use of the WARZONE™ Mark as the junior user has
  11   injured senior user Warzone’s business reputation, impaired its goodwill, and
  12   caused extreme and substantial personal and financial burden to Warzone’s
  13   operations. In addition, Activision’s unauthorized use of the WARZONE™ Mark
  14   has the potential to lead the consuming public to believe that Warzone is an
  15   unauthorized infringer, which is in fact untrue and misleading.
  16          41.    Counterdefendant’s unauthorized use of the WARZONE Mark in
  17   interstate commerce as described above constitutes a false designation of origin,
  18   false or misleading description of fact, or false or misleading representation, as
  19   well as trademark infringement and reverse confusion and has already, and will
  20   continue, to cause consumer confusion, mistake, or deception.
  21          42.    As a direct and proximate result of Counterdefendant’s unfair
  22   competition and infringement, Counterclaimant has suffered and will continue to
  23   suffer loss of income, profits and goodwill, and Counterdefendant has and will
  24   continue to unfairly acquire income, profits and goodwill from its unauthorized use
  25   of the WARZONE™ Mark in its branding and business activity.
  26          43.    Counterdefendant’s use and promotion of the WARZONE™ Mark
  27   will likely cause confusion, mistake or deception as to the affiliation, connection,
  28   or association of Counterclaimant with Counterdefendant, or with regard to the

                                                 17
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 18 of 22 Page ID #:68




   1   origin, sponsorship or approval by Counterclaimant of Counterdefendant’s goods,
   2   services or commercial activities.
   3         44.    Counterdefendant has engaged and continues to engage in these
   4   activities knowingly, willfully and deliberately, entitling Counterclaimant to treble
   5   damages, and a preliminary and permanent injunction, among other remedies.
   6
   7                                   COUNTERCLAIM II
   8               UNFAIR COMPETITION AND FALSE ADVERTISING
   9                                 UNDER CALIFORNIA LAW
  10                  (Cal. Bus. & Prof. Code, §§ 17200 & 17500 et seq.)
  11         45.    The allegations of the preceding paragraphs of the Counterclaims are
  12   repeated and re-alleged as though fully set forth herein.
  13         46.    Counterdefendant’s use of the WARZONE™ Mark constitutes unfair
  14   competition under California state law and should be preliminarily and
  15   permanently enjoined.
  16         47.    Counterdefendant’s actions described above and specifically, without
  17   limitation, Counterdefendant’s use of the WARZONE™ Mark, and confusingly
  18   similar variations thereof, in commerce to advertise, market and sell goods and
  19   services related to Counterclaimant’s prior WARZONE™ game without its
  20   consent constitutes unfair competition and false advertising in violation of the laws
  21   of the State of California.
  22         48.    At all times mentioned, Activision had actual knowledge of the
  23   existence of the WARZONE™ Mark and Warzone’s ownership of said mark and
  24   superior rights to said mark.
  25         49.    By these actions, Counterdefendant has engaged in false advertising
  26   and unfair competition in violation of the statutory law of the State of California,
  27   Cal. Bus. & Prof. Code §§ 17200 and 17500 et seq., and, as a result,
  28

                                                 18
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 19 of 22 Page ID #:69




   1   Counterclaimant has suffered and will continue to suffer damage to its business,
   2   reputation and goodwill.
   3          50.   Discovery will show that Activision adopted the WARZONE™ Mark
   4   intentionally, willfully and/or in bad faith, and that such actions would be
   5   oppressive, fraudulent and/or malicious and/or in reckless disregard of the rights of
   6   Warzone, entitling Warzone to an award of punitive damages under state common
   7   law.
   8          51.   As a direct and proximate result of Counterdefendant’s willful and
   9   intentional actions, Counterclaimant has suffered damages in an amount to be
  10   determined at trial and, unless Counterdefendant is restrained, Counterclaimant
  11   will continue to suffer irreparable damage. Further, Plaintiff is entitled to interest
  12   and to its attorney’s fees and costs incurred in bringing this action, all in an amount
  13   to be proven at the time of trial.
  14
  15                                  COUNTERCLAIM III
  16                           TRADEMARK INFRINGEMENT
  17                       UNDER CALIFORNIA COMMON LAW
  18          52.   The allegations of the preceding paragraphs of the Counterclaims are
  19   repeated and re-alleged as though fully set forth herein.
  20          53.   Counterdefendant’s acts constitute trademark infringement of
  21   Counterclaimant’s superior trademark rights related to its WARZONE™ Mark in
  22   violation of California common law.
  23          54.   Counterdefendant engaged in the foregoing conduct with oppression,
  24   fraud or malice, and acted wantonly, willfully and with reckless disregard of the
  25   rights of Warzone, thereby entitling Counterclaimant to an award of punitive
  26   damages in an amount to be determined at trial.
  27
  28   //

                                                  19
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 20 of 22 Page ID #:70




   1                                  PRAYER FOR RELIEF
   2         WHEREFORE, Counterclaimant respectfully requests that this Court enter
   3   judgment in its favor for the following relief:
   4         1.     Dismissal of the Plaintiff’s claims against Counterclaimant with
   5   prejudice;
   6         2.     Preliminarily and permanently enjoining and restraining
   7   Counterdefendant and its affiliates, divisions, officers, directors, principals,
   8   servants, employees, successors and assigns, and all those in active concert or
   9   participation from:
  10                a.       Imitating, copying or making unauthorized use of the
  11                         WARZONE™ Mark;
  12                b.       Manufacturing, importing, exporting, distributing, circulating,
  13                         selling, offering for sale, advertising, promoting or displaying
  14                         the infringing goods or any other productions bearing any
  15                         unauthorized reproduction, counterfeit, copy or colorable
  16                         imitation of the WARZONE™ Mark, either individually or in
  17                         conjunction with other words, marks or designs;
  18                c.       Using any mark confusingly similar to the WARZONE™ Mark
  19                         in connection with the manufacture, promotion, advertisement,
  20                         display, sale, offering for sale, production, import, export,
  21                         circulation or distribution of any product in such a manner as to
  22                         relate or connect, or tend to relate or connect, such product in
  23                         any way with Counterclaimant or to any goods sold, sponsored,
  24                         approved by, or connected with the WARZONE™ Mark;
  25                d.       Engaging in any other activity constituting unfair competition
  26                         with Counterclaimant, or constituting an infringement of the
  27                         WARZONE™ Mark or of Counterclaimant’s rights in, or its
  28

                                                   20
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 21 of 22 Page ID #:71




   1                      rights to use or exploit such trademark, or the reputation and the
   2                      goodwill associated with the WARZONE™ Mark;
   3                e.    Making any statement or representation whatsoever, with
   4                      respect to the infringing goods that falsely designates
   5                      Counterclaimant as the origin of the goods, or that is false or
   6                      misleading with respect to the WARZONE™ Mark; and
   7                f.    Engaging in any other activity, including the effectuation of
   8                      assignments or transfers of their interests in marks confusingly
   9                      similar to the WARZONE™ Mark, the formation of other
  10                      corporations, partnerships, associations or other entities or the
  11                      utilization of any other devices, for the purposes of
  12                      circumventing, evading, avoiding or otherwise violating the
  13                      prohibitions set forth in subsections 2(a) through 2(e) above.
  14         3.     That Counterdefendant, in accordance with Section 34(a) of the
  15   United States Trademark Act, 15 U.S.C. § 1116(a), be directed to file with this
  16   Court and to serve upon Counterclaimant within thirty (30) days after service upon
  17   Counterdefendant of this Court’s injunction issued in this action, a written report
  18   by Counterdefendant, signed under oath, setting forth in detail the manner in which
  19   Counterdefendant has complied with the injunction.
  20         4.     Requiring Counterdefendant to pay over to Counterclaimant monetary
  21   damages caused by its wrongful acts, and directing that such profits be trebled due
  22   to the Counterdefendant’s willful actions.
  23         5.     Requiring Counterdefendant to pay Counterclaimant monetary
  24   damages for reverse trademark confusion, and directing that such damages be
  25   trebled due to the Counterdefendant’s willful actions.
  26         6.     Awarding Counterclaimant costs of litigation, reasonable attorneys’
  27   fees, together with pre-judgment interest;
  28         7.     Awarding punitive damages under California Civil Code § 3294; and

                                                21
Case 2:21-cv-03073-FLA-JC Document 14 Filed 06/08/21 Page 22 of 22 Page ID #:72




   1         8.     Awarding such further legal and equitable relief as the Court deems
   2   just and proper.
   3
   4   Dated: June 8, 2021                   GLADIUS LAW, APC
   5
   6                                         By: _______________________________
   7                                              Alyssa K. Schabloski (SBN 258876)
   8
                                             LEWIS & LIN, LLC
   9
  10
                                             By: /s/ Brett E. Lewis
  11
                                                 Brett E. Lewis (pro hac vice pending)
  12                                         Attorneys for Defendant
  13                                         WARZONE.COM, LLC

  14
  15
  16
                                DEMAND FOR JURY TRIAL
  17
             Counterclaimant demands a trial by jury on all claims so triable.
  18
  19
       Dated: June 8, 2021                   GLADIUS LAW, APC
  20
  21
                                             By: _______________________________
  22                                              Alyssa K. Schabloski (SBN 258876)
  23
  24                                         LEWIS & LIN, LLC
  25
  26                                         By: /s/ Brett E. Lewis
                                                 Brett E. Lewis (pro hac vice pending)
  27
                                             Attorneys for Defendant
  28                                         WARZONE.COM, LLC

                                               22
